Citation Nr: 1503095	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot disability.  

3.  Entitlement to service connection for a left ankle disability. 

4. Entitlement to service connection for a left foot disability.  

5.  Entitlement to service connection for a right ankle disability. 

6.  Entitlement to service connection for a right foot disability.  

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).
9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011, July 2013, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that on his substantive appeal, the Veteran requested a videoconference hearing.  However, in a June 2014 letter, the Veteran's representative withdrew that request.  See 38 C.F.R. § 20.702(e) (2014).

The issues of entitlement to entitlement to service connection for a left ankle disability, a left foot disability, a right ankle disability, a right foot disability, a bilateral knee disability, entitlement to TDIU, and entitlement to an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a left ankle disability was most recently denied in a June 2008 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  Evidence received since the June 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability. 

3.  The Veteran's claim for entitlement to service connection for a left foot disability was most recently denied in a June 2008 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

4.  Evidence received since the June 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left foot disability.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied service connection for a left ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  The criteria to reopen the claim for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The June 2008 rating decision that denied service connection for a left foot disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

4.  The criteria to reopen the claim for service connection for a left foot disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In March 1992, the Veteran filed a claim to establish service connection for a left ankle disability and a left foot disability.  The Veteran's claims were denied in an August 1993 rating decision, which found that neither a left foot nor a left ankle disability was demonstrated by the evidence of record.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the August 1993 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
In November 2007, the Veteran filed a petition to reopen his claims.  A June 2008 rating decision granted the Veteran's petition to reopen, but denied the claims on their merits.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the June 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In January 2011, the Veteran filed a petition to reopen his claims.  A May 2011 rating decision denied the Veteran's petition to reopen finding that new and material evidence had not been received to reopen the prior denials.  The Veteran timely appealed.  

Although the AOJ previously denied the Veteran's petitions to reopen, the Board is required to address the issues of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claims end, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claims is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final June 2008 rating decision includes VA and private treatment records.  All the evidence is new, in that it was not previously of record at the time of the June 2008 rating decision.  Furthermore, the VA treatment records indicate that the Veteran has been diagnosed with joint pain in his foot and ankle, a fracture of the Os Trigonum, pes planus, and lateral ankle impingement secondary to flat feet, demonstrating the existence of current left ankle and foot disabilities.  Additionally, the VA treatment records also noted that the Veteran reported that he experienced ankle pain since service.  As the VA treatment records address elements the AOJ found lacking in the June 2008 rating decision, the evidence is material.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claims of entitlement to service connection for a left ankle disability and a left foot disability are reopened.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left foot disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the record.  

Generally, when the Board reopens a claim that the AOJ did not, the case must be remanded for initial AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the May 2011 rating decision, the AOJ declined to reopen the Veteran's claims for service connection for left ankle and left foot disabilities; thus, as the Board herein reopened those claims, the issues must be remanded for the AOJ to contemplate the merits of those claims.  

Additionally, with regard to the Veteran's claims for a right and left ankle disability, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA treatment records note that the Veteran is diagnosed with ankle pain and lateral ankle impingement.  Additionally, x-rays reveal an old fracture of the Veteran's left ankle Os Tigonum.  Moreover, a July 2010 VA treatment record noted that the Veteran reported that he had experienced bilateral ankle pain since active service.  The Board notes that the Veteran is competent to report the nature and onset of his ankle symptoms.  In light of the Veteran's assertion of ongoing bilateral ankle pain since service and his current ankle diagnoses, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's bilateral ankle pain.  See McLendon, 20 Vet.  App. at 83; 38 C.F.R. § 3.159(c) (4) (2014).

In his substantive appeal, the Veteran's representative asserted that there had not been compliance with the provisions of the Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  After a review of the record, the Board agrees.  Although an April 18, 2008 letter provided the Veteran with notice regarding his outstanding service treatment records, that letter did not inform the Veteran that he was ultimately responsible for providing the evidence.  Accordingly, the Board finds that the Veteran has not been provided proper notice in accordance with 38 U.S.C.A. §38 C.F.R. § 3.159(e)(iv)(2014) (stating that the notice must provide notice that the Veteran is ultimately responsible for providing the evidence).  Thus, a remand is required so that the Veteran can be given a proper notice of the unavailability of his service treatment records.

As to the Veteran's other claims, in April 2014, the Veteran filed a timely notice of disagreement (NOD) with the July 2013 rating decision that denied entitlement to TDIU.  In June 2014, the Veteran filed a timely NOD with the April 2014 rating decision that granted service connection and assigned an initial rating of 30 percent for PTSD.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014).  To date, the AOJ has not issued a SOC addressing the Veteran's claims for entitlement to TDIU and an increased initial rating for PTSD.  Under these circumstances, the Board must remand these claims to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that these claims will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder VA treatment records from May 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the AOJ must make a formal finding to that effect.  The AOJ must also provide the Veteran and his representative with a proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  

3.  Provide the Veteran a VA examination to determine the nature, extent, and etiology of any bilateral ankle disability.  The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed ankle disability began in service, was caused by service, or is otherwise related to service.

In so opining, the examiner should address the July 2010 VA treatment record documenting the Veteran's report of ongoing bilateral ankle pain since active service
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

4.  Provide the Veteran with a SOC addressing the pending appeals for entitlement to TDIU and an increased initial rating for PTSD.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).   

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


